PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
On November 12, 1999, appellant pled guilty to violation of probation and was sentenced to nine and one-half years in state prison with credit for time served from his arrest for violation of probation until appellant’s plea. Appellant filed this Rule 3.800(a) motion, alleging entitlement to credit for three years he originally served prior to being placed on probation. The trial court denied relief without attaching records which would conclusively show that defendant waived entitlement to this time. We therefore must reverse and remand for attachment of records conclu*769sively showing that the appellant is not entitled to any relief or an evidentiary hearing. See Langdon v. State, 947 So.2d 460 (Fla. 3d DCA 2007).
Reversed and remanded for further proceedings.